Citation Nr: 1545407	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits prior to February 18, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1970, and from October 1970 to October 1972.  The Veteran's second period of service resulted in a discharge under conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Pension Management Center at the Milwaukee, Wisconsin, Regional Office (RO).  As the Veteran resides in Illinois, the Chicago RO has jurisdiction over his claim.

A brief history of the Veteran's claim is instructive.  The Veteran filed a claim for nonservice-connected pension benefits in June 2007.  Between that time and his eventual February 2010 notice of disagreement, the Veteran's claim was denied numerous times.  However, as the Veteran continuously prosecuted his claim, none of those interim denials ever became final.  Thus, in determining whether pension benefits are warranted, the Board will consider all evidence from June 2007 forward.

Additionally, VA's Pension Management Center granted the Veteran's claim for nonservice-connected pension benefits in a July 2015 decision, effective February 18, 2015.  The issue of whether such benefits are warranted prior to that time, however, remains on appeal and is discussed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA regulation, pension benefits are predicated on a number of criteria, namely qualifying wartime service, net worth and income requirements, and sufficient age or disability.  38 C.F.R. § 3.3(a)(3).  

Here, as the Veteran served for more than 90 days during the Vietnam War, he meets the wartime service criterion.  Evidence also indicates that the Veteran met the income and net worth requirement over the course of the appeal period.  

Prior to February 2015, the Veteran's claim was denied based on the fact that he was not permanently and totally disabled from nonservice-connected disabilities.  However, the applicable regulation includes a number of different ways that a claimant may be considered to be disabled, including if he is in receipt of disability benefits through the Social Security Administration.  38 C.F.R. § 3.3(a)(3)(vi)(B).

Here, the evidence shows that the Veteran has been in receipt of Social Security Administration (SSA) benefits since 2012.  It is not clear, however, whether these benefits are for a disability, or whether they coincided with his turning 62 and are therefore retirement benefits not premised on disability.  Accordingly, the Veteran's claim must be remanded in order that VA may determine the source of the Veteran's SSA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.  Of most importance is any information detailing whether the Veteran received disability benefits at any time prior to February 2015.  

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




